Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
                                              Status of the Application
1. Claims 1-4 are pending and considered for examination.
                                                             Priority
2. This application filed on July 28, 2020 is a 371 of PCT/MX2019/000011 filed on February 14, 2019, which claims foreign priority to MX/A/2017/016321 filed on December 14, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
                                    Objection to the Specification
3.    The disclosure is objected to because of the following informalities: 
      (i) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see para 0034). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
     (ii)  The use of the term (FAM, JOE and Cy5 in claim 3 and table 4), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

          (iii)  Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers (see table 1, para 0032 on page 16-17) in accordance with 37 CFR 1.821(d).
       Appropriate correction is required.
                                                        Informalities
4.  The following informalities are noted:
      (i) claim 1 recites (MOLT3, ATCC) and claim 4 recites (UDG). Expanding the terms at least for the first time that they appear in the claims is suggested.    
      (ii) claim 4 recites (‘alignment’). It should have been ‘annealing’.    Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6-101) and ‘(MOLT3)’ in step b); Claim 4 recites ‘step (UDG), (denaturation), and (denaturation + alignment + extension). The recited limitations in the parenthesis are unclear and indefinite because it is not clear if the limitations in the parenthesis are required for the claimed step or not because it is unclear what these limitations in parenthesis refer to.         
6.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                            Claim Rejections - 35 USC § 102
7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Note: Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
s 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez-Ponce et al. (Viruses, Vol. 10, 730, p. 1-19, 2018 cited in IDS filed on 7/28/2020).
Sanchez-Ponce et al. teach a method of claim 1 to simultaneously detect, amplify and quantify the presence of nuclei acids from viruses EBV, CMV, HHV6, HHV7 and KSV comprising:
a) performing amplification reaction in two separate first and second reaction tubes simultaneously using TaqMan hydrolysis probes specific for each viral target, wherein the first reaction comprises amplification reaction for amplifying viral genomic fragments of EBV, CMV and endogenous human beta-actin gene; the second reaction comprises amplification reaction for amplifying three viral genomic fragments of HHV6, HHV7 and KSV (page 2-3, section 2.1 to 2.2 and table 1- indicating real-time PCR reactions (first and second reactions) using labeled probes as claimed);
d) quantifying viral load from standard curves with serial dilutions of plasmids containing viral genomic fragments and 100 ng of DNA from a human cell line negative for all viruses (page 3, paragraphs under 2.3-2.8, page 12-13, paragraphs under section 3.4.2 indicating standard curves with serial plasmids and quantifying viral load).
With reference to claim 2, Sanchez-Ponce et al. teach that the beta-actin acts as an internal control of the PCR and as a control of the ampiifiability of the sample (page 15, paragraphs under discussion indicating beta actin gene as an internal control and for efficiency of amplification).
With reference to claim 3, Sanchez-Ponce et al. teach that the probes are labeled with fluorophores FAM, JOE and Cy5 for the EBV, CMV and beta-actin targets 
With reference to claim 4, Sanchez-Ponce et al. teach that amplification conditions comprise (i) pre-hold step performed at a temperature of 520 C for 2.5 minutes with a single cycle; (ii) denaturation performed at a temperature of 950 C for 15 minutes with a single cycle; (iii) cycling step comprising denaturation, annealing and extension performed at 950 C for 15 seconds and 600 C for 1 minute for 50 cycles (page 4, paragraph 2 indicating pretreatment with UDG and PCR thermal cycle conditions). For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hudnall et al. (WO 2004/016219) in view of Wernike et al. (J Virol. Methods, Vol. 174, p. 74-84, 2011).
Hudnall et al. teach a method of claim 1, to simultaneously detect, amplify and quantify the presence of nuclei acids from viruses EBV, CMV, HHV6, HHV7 and KSV comprising:
a) performing amplification reaction in two separate first and second reaction tubes simultaneously using TaqMan hydrolysis probes specific for each viral target, wherein the first reaction comprises amplification reaction for amplifying viral genomic fragments of EBV, CMV; the second reaction comprises amplification reaction for amplifying three viral genomic fragments of HHV6, HHV7 and KSV (table 1 on page8, page 9, line 25-29, page 10, line 1-4,  page 31-32, example 8 :indicating two real-time PCR reactions (first and second reactions) using labeled probes for each of the 8  herpesviruses indicated in table 1);
d) quantifying viral load (page 31-32, example 8).
 With reference to claim 3, et al. teach that the probes are labeled with fluorophores FAM, JOE and Cy5 (page 31-32, example 8).
With reference to claim 4, et al. teach that amplification conditions comprise (i) pre-hold step with a single cycle; (ii) denaturation performed at a temperature of 950 C with a single cycle; (iii) cycling step comprising denaturation, annealing and extension performed at 950 C for 15 seconds and 50 to 70 0 C  for 55 cycles (page 31-32, example 8).
However, Hudnall et al. did not teach beta actin as an internal standard.

Wernike et al. teach a multiplex real-time PCR (qPCR) for detecting herpesviruses wherein the method uses beta-actin primers and probes as internal control for multiplex PCR of the herpesviruses and standard curves (page 78, table 1, paragraphs under section 2-materials and methods, paragraphs under subheading ‘Internal control’ on page 82-83).
   It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the multiplex qPCR of Hudnall et al. with beta actin as an internal control as taught by Wernike et al. to develop a sensitive method for detecting herpesviruses in a sample. The ordinary person skilled in the art would have motivated to combine the multiplex qPCR with the internal standard with a reasonable expectation of success that the combination would improve the sensitivity of the method because Wernike et al. explicitly taught use of beta-actin as an internal control in multiplex real time PCR which improved the detection of positive and negative herpesviruses in the sample without inhibiting or interfering amplification of the target nucleic acids (page 83, paragraph 4 on left hand column and page 84, line 1-3) and such a modification of the multiplex qPCR method with the beta-actin internal control is considered obvious over the prior art. Further as noted in In re Aller, 105 USPQ 233 at 235, More particularly, where the general conditions of a claim (PCR conditions) are disclosed in the prior art (Hudnall et al. and Wernike et al.), it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the selection of hybridization conditions performed was other than routine, that the 
                                             Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637